Judgment affirmed as to the eighty-two and ninety-two hundredths (82.92) acre tract on authority of Executors of Swartz v. Leist, 13 Ohio St., 419. Judgment modified as to the city property. Ground stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is, hereby affirmed as to the eighty-two and ninety-two one-hundredths acre tract of land. As to the city property, known as parts of lots eighty-two, eighty-three and eighty-four of Russell’s subdivision, it is considered and adjudged that the said judgment be modified. And it is further considered and adjudged that this cause be remanded to the circuit court of Muskingum county with direction to enter decree of foreclosure of said last-*488named property.
Spear, Shauck and Johnson, JJ., concur.